Citation Nr: 0710179	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-22 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease the right knee, status post total knee replacement.  

2.  Entitlement to service connection for degenerative joint 
disease of the left ankle.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran retired in January 1971 after more than 20 years 
of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, in pertinent part, the 
RO denied service connection for a right knee disability and 
a left ankle disability, and the veteran's disagreement with 
those decisions led to this appeal.  


FINDINGS OF FACT

1.  The medical evidence is in relative equipoise as to 
whether the veteran's degenerative joint disease of the right 
knee, status post right knee replacement, is causally related 
to the veteran's service-connected left knee disability.  

2.  The medical evidence is in relative equipoise as to 
whether the veteran's degenerative joint disease of the left 
ankle is a residual of an in-service left ankle injury.  


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the right 
knee, status post right knee replacement, is proximately due 
to his service-connected left knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2006).  

2.  Service connection for degenerative joint disease of the 
left ankle is established.  38 U.S.C.A. § 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of ratings and effective dates is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
incurrence of arthritis will be presumed if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Amendment of 38 C.F.R. § 3.310, which became effective 
October 10, 2006, provides for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  This is codification of interpretation of 
existing law as announced by the Court in Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

The veteran is seeking service connection for degenerative 
joint disease of the right knee, status post total knee 
replacement, and service connection for degenerative joint 
disease of the left ankle.  He contends that his right knee 
disability is causally related to his service-connected 
osteoarthritis of the left knee, status post total knee 
replacement, and that his current left ankle disability 
arises from his in-service left ankle injury.  The veteran 
asserts that adjudicators have not given adequate 
consideration to his private physician's opinions, which 
favor his claims.  

Service medical records show that in September 1965 the 
veteran was injured in a motor scooter accident in which the 
motor scooter flipped pinning the veteran's left leg under 
it.  He complained of injuries to his left foot and left 
knee.  Three days after the accident, it was noted that 
X-rays were negative for fracture, and examination revealed 
swelling and tenderness over the left lateral malleolus, 
limited range of motion, and some discoloration.  The 
impression was contusion with sprain.  The veteran was 
admitted to the infirmary, and a physician noted tremendous 
swelling of the left lateral ankle.  The impression was 
traumatic contusion and sprain. The following day, the 
physician noted that the swelling was decreasing rapidly, but 
there was still tenderness over the lateral ankle.  By the 
third day, the left ankle was much improved, but still 
markedly tender.  The veteran was discharged to duty, and the 
final diagnosis was contusion of the left foot and ankle.  

In early July 1966, the veteran was hospitalized because of 
left knee complaints and gave a history of recurrent 
difficulty since the September 1965 motor scooter accident.  
He received conservative therapy and remained hospitalized 
until the end of August 1966.  The final diagnosis was 
internal derangement of the left knee with laxity of the 
anterior cruciate ligament, old.  In September 1966, a 
limited duty profile was assigned because of the painful left 
knee.  At a periodic examination in January 1970 and at the 
veteran's retirement examination in August 1970s, examiners 
evaluated the veteran's lower extremities as normal.  

The veteran filed a claim for service connection for his left 
knee in February 1971, and at a VA examination in March 1971, 
examination of the left knee revealed a minimal degree of lax 
lateral ligaments.  The diagnosis was torn ligament, left 
knee, old, healed with residuals of recurrent pain and some 
lateral insecurity and some degree of lateral ligament 
relaxation.  In a rating decision dated in April 1971, the RO 
granted service connection for torn ligament, left knee, with 
lateral instability, and assigned a 10 percent rating.  

A February 1977 VA hospital summary shows the veteran 
underwent an arthrogram because of severe popping and 
progressive swelling of the left knee.  The arthrogram showed 
a torn median meniscus.  A menisectomy was performed, and 
during the procedure the surgeon visualized moderately severe 
degenerative changes in the medial femoral condyle.  After a 
temporary convalescent rating, the RO returned the rating to 
10 percent for the veteran' service-connected left knee 
disability.  

Remaining post-service medical records are from Scott and 
White Clinic and Scott and White Memorial Hospital.  They 
show that when he was seen by his private physician in 
March 1987, the veteran reported that both knees had been 
painful, but the right was worse than the left.  He reported 
that he worked as a letter carrier and walked about five 
hours a day.  He said that on his days off, his knees never 
seemed to bother him much unless he did a lot of physical 
activity.  He said that several years earlier he had been 
told he had some degenerative changes in his knees.  On 
examination of the knees, there was some mild cartilaginous 
instability of the left knee, and both knees revealed 
crepitations.  There was no instability of the right knee.  
The clinical assessment was degenerative arthritis of the 
knees.  X-rays of the right knee showed some mild to moderate 
degenerative changes.  Later records show continuing 
complaints of bilateral knee pain, with most complaints about 
the right knee.  

In November 1989, the veteran underwent an arthroscopy with 
partial menisectomy of the anterior horn of the lateral 
meniscus of the right knee.  The operative findings were 
grade IV chondromalacia, medial compartment with grade II 
chondromalacia lateral compartment, and radial tear anterior 
horn, lateral meniscus.  The postoperative diagnosis was 
degenerative joint disease, right knee.  

During the 1990s the veteran continued to be followed at the 
Scott and White clinic with complaints of bilateral knee 
pain.  In a November 1998 orthopedic clinic note, it was 
noted that the veteran had a multi-year history of problems 
in his knees dating back to when he was a postal carrier and 
in Vietnam.  The veteran remembered having problems with both 
knees, mainly on the left side.  He reported pain in both 
knees with weight bearing and after walking more than a 
block.  He said his knees felt they were going to give way.  
X-rays of the veteran's knees taken at Scott and White 
Memorial Hospital in November 1998 showed bilateral 
osteoarthritis.  The veteran underwent bilateral total knee 
replacements in February 1999.  Later records show annual 
follow-ups.  

Scott and White Clinic records show that in March 1999 at a 
follow-up for what was assessed as probably gout in the left 
ankle, it was noted that X-rays of the left ankle showed a 
few bone fragments, probably from previous trauma, and 
osteocyte formation.  It was also noted that the veteran had 
had a previous severe sprain of the left ankle many years 
earlier.  In September 2003, the veteran complained of 
intermittent left ankle pain, which he said became worse with 
certain motions and activities and sometimes became swollen.  
He gave a history of a left ankle injury many years earlier 
in service.  September 2003 X-rays of the left ankle showed 
irregularity of the medial malleolus, which the radiologist 
said suggested sequelae of old injury.  He said there were 
mild to moderate degenerative changes at the tibiotalar joint 
as evidenced by osteophyte formation, and there was spurring 
of the posterior calcaneus at the insertion of the plantar 
fascia and to a lesser extent at the insertion of the 
Achilles tendon.  The impression was chronic-appearing 
changes of left ankle.  

In a letter dated in January 2005, the veteran's private 
physician at the Scott and White Clinic, S.W., M.D., stated 
that the veteran was his long term patient who had had 
bilateral total knee replacements.  Dr. S.W. said there was 
an apparent left knee injury in service, and he said that 
because of the injury to the left knee, the veteran 
eventually put too much stress and strain on the right knee.  
The physician said that in his opinion, the previous left 
knee injury had some part in the degenerative process that 
occurred in the veteran's right knee.  In addition, in a 
letter dated in March 2005, which was accompanied by copies 
of the veteran's service medical records, Dr. S.W. stated 
that he had reviewed the veteran's medical records and it was 
his opinion that the veteran's left ankle problem is at least 
as likely as not related to the motor scooter accident from 
1965.  He sated that the veteran has osteoarthritis in his 
ankle and it looks like degenerative post-traumatic 
arthritis.  

At a VA examination in June 2005, the veteran gave a history 
of a left ankle sprain in service in1965 and again in 1966 
but said he was not placed on any permanent profile.  He also 
said that he strained his left knee in service and was told 
he had a torn ligament.  He said that after service his pain 
became worse in 1977 and he had surgery on his left knee at 
that time.  The veteran stated that his right knee became 
painful in 1976 with swelling and pain.  He reported that 
both knees became progressively worse and in 1999 he had 
undergone total replacement of both knees.  He stated that he 
currently had mild pain in both knees and in the left ankle.  
The examination report stated that X-rays showed joint 
replacement of both knees without sign of loosening or 
infection.  X-rays of the left ankle showed mild degenerative 
changes.  The radiologist said that two small ossicles 
inferior to the left medial malleolus and slight deformity of 
the left medial malleolus suggested residuals from previous 
avulsion fracture.  

The VA clinical examiner stated that he had reviewed the 
veteran's claims file.  The examiner noted that the veteran 
had a history of injury of the left knee with diagnosis of 
ligamentous laxity and subsequent surgery in 1977.  He said 
that the veteran had no history of right knee injury in 
service and that it was less likely than not that the 
veteran's left knee condition contributed to his right knee 
condition.  The examiner said that the veteran developed 
degenerative joint disease of his right knee and had total 
knee replacement that was unrelated to his left knee 
condition.  The examiner said that he noted the January 2005 
letter from the veteran's private physician but that it was 
his opinion that "the left knee injury would not cause 
decreased activity on both knees and therefore would be a 
less contributing cause to a subsequent right knee 
condition."  

In addition, the VA examiner who conducted the June 2005 
examination said that the veteran's left ankle degenerative 
joint disease was less likely than not related to contusion 
and sprain in service.  He said there was no evidence of 
continuing pain and discomfort in the left ankle following 
service.  

The Board recognizes that it has before it conflicting 
medical opinions as to whether the veteran's right knee 
disability is causally related to his service-connected left 
knee disability and as to whether the veteran's current left 
ankle disability is related to his left ankle injury in 
service.  It is apparent that both the veteran's private 
physician and the VA examiner had the veteran's medical 
records available for review.  Post-service medical records 
do show domination of complaints concerning the right versus 
the left knee, and the VA examiner was of the opinion that 
the veteran's right knee degenerative joint disease was 
unrelated to his left knee condition.  The private physician, 
who has treated the veteran for many years, would have been 
aware of the veteran's treatment history at his clinic and 
nonetheless opined that the because of the left knee 
disability, which he knew started in service, there would 
have been stress and strain on the right knee that 
contributed to degenerative changes in the right knee.  The 
Board therefore finds the medical evidence in relative 
equipoise and, resolving all reasonable doubt in favor of the 
veteran, concludes that the veteran's degenerative joint 
disease of the right knee, status post right knee 
replacement, is proximately due to his service-connected left 
knee disability.  

As to the left ankle disability, in conjunction with his 
opinion that the veteran's left ankle degenerative joint 
disease was less likely than not related to contusion and 
sprain in service, the VA examiner observed that there was no 
evidence of continuing pain and discomfort and discomfort in 
the left ankle following service.  While this is correct, the 
Board gives at least much weight to the opinion of the 
veteran's private physician who observed the severity of the 
left ankle injury in service and noted that X-rays of the 
left ankle show what looks like degenerative post-traumatic 
arthritis.  

The Board acknowledges that the record includes no X-ray 
evidence of post-traumatic arthritis within the first post-
service year, which would be required for a grant of service 
connection for arthritis on a presumptive basis.  The Board 
notes, however, that in 38 C.F.R. § 3.303(d) it is stated 
that presumptive periods are not intended to limit service 
connection to disease so diagnosed when the evidence warrants 
direct service connection.  There is clear evidence of a 
severe left ankle injury in service, no record or history of 
post-service trauma to the left ankle, and current X-ray 
evidence of degenerative changes of the left ankle said by 
multiple radiologists to be due to previous trauma.  In view 
of this, the Board finds the medical evidence is at least in 
equipoise as to whether the veteran's degenerative joint 
disease of the left ankle is a residual of the veteran's in-
service left ankle injury.  Resolving all reasonable doubt in 
favor of the veteran, the Board thus concludes that service 
connection for degenerative joint disease of the left ankle 
is established.  


ORDER

Service connection for degenerative joint disease of the 
right knee, status post right knee replacement, is granted.  

Service connection for degenerative joint disease of the left 
ankle is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


